Citation Nr: 0313010	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral knee 
strain.  

2.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Thomas F. Reilly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from August 1996 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, dated in June 1999 which granted service 
connection for right and left knee strain, assigned 
noncompensable or zero percent ratings for each knee, and 
denied entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities.  That rating 
decision also denied entitlement to service connection for a 
back disorder and a bilateral ankle disorder.


REMAND

Following receipt of this matter at the Board, the Board 
undertook development of the claims on appeal, pursuant to 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The development was completed.  Specifically, 
a medical examination was conducted in February 2003, and a 
report of that examination has been added to the record.  The 
examination included review of a right knee X-ray submitted 
by the veteran in July 2002 following his April 2002 travel 
Board hearing before the undersigned Veterans Law Judge.  
This medical information has not yet been reviewed by the RO.  
There is no waiver of RO consideration of this evidence in 
the claims folder.  In view of the recent decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003), the Board will remand 
this matter to the RO for further action.

Moreover, the hearing transcript indicates that the beginning 
of the transcript is missing.  That transcript reflects that 
the undersigned Veterans Law Judge stated that it had been 
determined prior to going on record at the hearing that the 
issues on appeal were entitlement to a 10 percent rating for 
multiple noncompensable service-connected disabilities and 
entitlement to service connection for a back disorder.  
Although the veterans benefits counselor who assisted the 
veteran at the hearing agreed that these were the issues for 
consideration, the veteran had appealed all issues denied by 
the RO in the 1999 rating decision.  There is no actual 
record of the veteran stating at any time prior to or during 
the hearing that he had withdrawn his appeal with respect to 
the issues of service connection for bilateral ankle disorder 
and a back disorder.  Nor did he submit a written statement 
withdrawing the appeal as to the two issues of service 
connection.  The Board also notes that the veteran is 
represented by an attorney who was not present at the 
hearing.  In order to withdraw a claim that has been 
appealed, the veteran must make an affirmative statement at 
the hearing or in writing.  See 38 C.F.R. § 20.204 (2002).  
In light of these facts, the Board finds that further 
clarification is warranted as to the veteran's intention to 
pursue or withdraw these two service connection claims.  

Because of the aforementioned Federal Circuit Court case, and 
the need for clarification as to the service connection 
claims, a remand in this case is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must contact the veteran and 
clarify whether he intends to withdraw his 
claims of service connection for a back 
disorder and a bilateral ankle disorder.  
Withdrawal must be consistent with 
38 C.F.R. § 20.204.  

2.  After obtaining clarification as to 
whether the issues of service connection 
for a back disorder and a bilateral ankle 
disorder are on appeal, the RO must review 
the claims file and ensure that all 
notification and development action 
required by sections 3 and 4 of the 
Veterans Claims Assistance Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied as to the issues on 
appeal.  The RO should review the claims 
in light of the new VA examination report 
as well as any other evidence added to the 
claims folder since the SOC was issued.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



